Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 9/16/2019.  Claims 1-4 are currently pending within this application.

Foreign Priority
2.	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C 119(a-d) based on JP 2017-056350, filed on 3/22/2017.

Information Disclosure Statement
3.	The information disclosure statement(s) filed on 9/16/2019 and 4/3/2020 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and copies is/are enclosed with this Office action.

Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Claim 1, Line 2:  Insert “which is” before “temporally” 

Allowable Subject Matter
5.	Claims 1-4 are allowed.

6.	The following is an Examiner’s statement for the reasons of allowance:

7.	Independent claim 1 is directed towards an image recognition device that includes/performs the operations of “a light source that emits modulated light which is temporally intensity-modulated;  a photoreceptor element that receives reflected light from an imaging target object irradiated with the modulated light;  a luminance image generator that generates a luminance image based on an image signal of the imaging target object, the image signal being output from the photoreceptor element;  a distance image generator that generates a distance image based on the image signal of the imaging target object, the image signal being output from the photoreceptor element;  a target object recognition processor that extracts a target-object candidate from the luminance image using a machine learning database storing image data for recognizing a feature value of a target object;  and a three-dimensional object determination processor that determines, based on the distance image, whether the target-object candidate extracted by the target object recognition processor is a three-dimensional object, wherein, when the three-dimensional object determination processor determines that the target-object candidate is not a three-dimensional object, the target-object 
	The cited and considered prior art, specifically Van der Sijde (US PGPub 2020/0259987) that discloses a system, comprising: at least one hardware-based processor;  and memory, including instructions that, when executed by the at least one hardware-based processor, cause the at least one hardware-based processor to execute instructions, the instructions comprising: for portions of a scene that correspond to individual light-emitting diodes (LEDs) in an array of LEDs, determining a distance from the array of LEDs to each portion of the scene;  calculating a relative amount of light for each portion of the scene based at least in part on the corresponding determined distance from the array of LEDs to the portion;  determining, from the calculated relative amounts of light, that a first portion of the scene and a second portion of the scene receive different amounts of light;  providing a first amount of current, based on the calculated relative amounts of light, to a first LED of the array of LEDs to illuminate the first portion of the scene;  and providing a second amount of current, different from the first amount and based on the calculated relative amounts of light, to a second LED of the array of LEDs to illuminate the second portion of the scene,
	and Cutu (US Patent 10510149) that discloses a method of generating a distance map of a scene, the method comprising: acquiring images of the scene using a plurality of stereo image sensors;  generating a distance map, based on the acquired images, wherein a respective initial distance value is assigned for at least some individual image elements, wherein generating a distance map includes applying a 
	and Marrion (US Patent 8326084) that discloses a system of auto-exposure control for image acquisition hardware using three dimensional information, comprising: one or more cameras having an initial acquisition property setting, the one or more cameras acquiring 2D images of a scene;  and a 3D imaging system detecting 3D features of an object of interest from the 2D images and defining a region of interest from the 3D features, the region of interest encompassing the entire 3D features and a portion of the 2D images, the portion being adjacent to the 3D features and encompassing the entire border of the 3D features, the region of interest excluding a remainder portion of the images, the 3D imaging system analyzing the region of interest 
	and Yokota (US PGPub 2017/0098132) that discloses a distance image acquirer to acquire a distance image containing distance information of each pixel;  a moving-object detector to detect a moving object from the distance image;  and a background recognizer to generate a background model in which a stationary object recognized as background of the moving object is modeled, from the distance image acquired by the distance image acquirer, wherein the moving-object detector changes a method for detecting the moving object, based on a relative positional relation between the moving object and the background model,
	and Barfield (US PGPub 2018/0136332) that discloses a method, comprising: generating a first LIDAR point cloud data set that corresponds to a first image data set, wherein first images from which the first image data set are derived and first LIDAR point clouds corresponding to the first images from which the first LIDAR point cloud data set are derived are captured and generated in temporal synchronicity and directional alignment; classifying each of one or more objects-of-interest in each of the first images as belonging to a particular classification of objects;  mapping LIDAR point cloud data from the first LIDAR point cloud data set to at least one of the one or more objects-of-interest that correspond to the first LIDAR point cloud data;  applying the mapped object-of-interest LIDAR point cloud data and corresponding first image data to a machine leaning model to train the machine learning model to become a trained machine learning model;  generating a second LIDAR point cloud data set that corresponds to a second image data set, wherein second images from which the 
	fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claim 1 is allowed.
	Claims 2-4 are allowed for being dependent upon allowed base claim 1.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664